DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 08/12/2022, with respect to the rejection of claim 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koeske et al. (US 2014/0239606).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘air suspension system’ of claims 12-16 and 19-23 and ‘the ‘suspension strut’ of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  claim 14, liner 1 “wherein the the” should be “wherein the”.  Claim 18, line 1 “An suspension” should be “A suspension”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the air suspension system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the air suspension system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 is verbatim claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 2018/0297431) in view of Schneider et al. (US 5,180,146), as cited by Applicant, and Koeske et al. (US 2014/0239606), as cited by Applicant.
With respect to claims 1, 12 and 18, Leonard discloses a pressure body (606, 608) for a compressed-air system/an air suspension system (abstract, title)/a suspension strut (AS1) of a motor vehicle, comprising: the pressure body (606) comprises an outer enveloping structure (614, 644) and an internal reinforcing structure (618, 622; 648, 652); and wherein the enveloping structure comprises a multiplicity of convexly shaped segments (figs. 22-23; figs. 28-29) which are arranged adjacent to one another and form part of a wall of the pressure body (606, 608).  (Figs. 20-32, paragraphs 94-101.)  Leonard is silent regarding the type of material.  Schneider et al. teaches of a pressure body made of plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have pressure body made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Leonard, as modified, is silent regarding a radius of a convexly shaped segment is smaller than an outer radius of the enveloping structure (3).  Koeske et al. teaches of a radius of a convexly shaped segment (fig. 11) is smaller than (paragraphs 51-53) an outer radius of the enveloping structure (fig. 11).  (Fig. 11, paragraphs 45-62.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Koeske et al. into the invention of Leonard, as modified, in order to increase the strength, rigidity and/or overall robustness.  (Paragraph 54.)
With respect to claims 2, 13 and 19, Leonard, as modified, discloses the wall formed by the segments (figs. 22-23; figs. 28-29) is formed in a circumferential direction around a longitudinal axis of the pressure body (606, 608).  (Figs. 20-32, paragraphs 94-101.)  
With respect to claims 3, 14 and 20, Leonard, as modified, discloses the reinforcing structure comprises at least a multiplicity of inward-directed reinforcing ribs (622; 652) and at least one reinforcing element (618; 648).  (Figs. 20-32, paragraphs 94-101.)  
With respect to claim 4-5, 15-16 and 21-22, Leonard, as modified, discloses the reinforcing ribs (622; 652) are each connected at one end to the inside of the wall formed by the segments (figs. 22-23; figs. 28-29) and at the other end to the reinforcing element (618; 648); the reinforcing ribs (622; 652) are each attached in a region of connection of one segment (figs. 22-23; figs. 28-29) to an adjacent segment (figs. 22-23; figs. 28-29).  (Figs. 20-32, paragraphs 94-101.)  
With respect to claims 9, 17 and 23, Leonard discloses the pressure body is a compressed-air accumulator of a compressed air system (paragraph 94).    (Figs. 20-32, paragraphs 94-101.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614